Citation Nr: 0015730	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling prior to March 1997.

2.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, rated as 40 
percent disabling subsequent to March 1997.

3.  Entitlement to an increased disability rating for 
bilateral osteoarthritis of the knees, rated as 
noncompensably disabling prior to March 1997.

4.  Entitlement to an increased disability rating for 
osteoarthritis of the right knee, rated as 10 percent 
disabling subsequent to March 1997.

5.  Entitlement to an increased disability rating for 
osteoarthritis of the left knee, rated as 10 percent 
disabling subsequent to March 1997.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran has verified active service from August 1977 to 
May 1989.  He has more than 10 years of additional prior 
service.

This appeal arises from a rating decision of April 1993 from 
the Atlanta, Georgia, Regional Office (RO).  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board) and in January 1997, the case was remanded to the RO 
for additional evidentiary development.  The development has 
been completed, and the case is again before the Board for 
consideration.  While the case was in remand status, the RO 
increased the evaluations for the veteran's service connected 
back and bilateral knees conditions, and the issues have been 
rephrased to reflect that the increases were effective during 
the pendency of the appeal.



FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been developed.

2.  Prior to March 1997, intervertebral disc disease of the 
lumbar spine was manifested by slight limitation of motion 
with narrowing of the disc space (L4-5) without herniation, 
and no weakness, but with recurring attacks of pain and no 
neurological signs.

3.  From March 1997, intervertebral disc disease of the 
lumbar spine was manifested by slight weakness of the lower 
extremities, intermittent pain, and narrowing of the disc 
space (L4-5) without herniation. 

4.  Prior to March 1997, bilateral osteoarthritis of the 
knees was manifested by complete extension of both knees, 
complete flexion of the right knee, limitation of flexion of 
the left knee to 120 degrees, no x-ray evidence of arthritis, 
and pain on movement.

5.  From March 1997, osteoarthritis of the right knee was 
manifested by full extension, active flexion to 55 degrees 
and passive flexion to 63 degrees, with x-ray evidence of 
arthritis and pain on use and with disuse.

6.  From March 1997, osteoarthritis of the left knee was 
manifested by full extension, active flexion to 65 degrees 
and passive flexion to 85 degrees, with x-ray evidence of 
arthritis and pain on use and with disuse.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine are 
not met prior to March 22, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine are 
not met from March 22, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).

3.  The criteria for an increased (compensable) disability 
rating for bilateral osteoarthritis of the knees are not met 
prior to March 22, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).

4.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the right knee are not met from 
March 22, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).

5.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the left knee are not met from 
March 22, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A rating decision in July 1989 granted service connection for 
"degenerative disc disease at L4-5 on the left with 
sciatica" and assigned a 10 percent disability rating.  The 
decision also granted service connection for "osteoarthritis 
of knees, clinically" with a noncompensable disability 
rating assigned.  Following a July 1996 hearing officer's 
decision, a rating decision in August 1996 recharacterized 
the back disability as "degenerative disc disease, lumbar 
spine" and increased the disability rating to 20 percent, 
effective from May 1992.  A rating decision in November 1999 
increased the degenerative disc disease to 40 percent, 
effective from March 1997.  The decision also established 
service connection for "osteoarthritis of the right knee" 
and "osteoarthritis of the left knee," and granted 10 
percent ratings for each knee, effective from March 1997.

A May 1993 VA clinical record notes that x-rays the previous 
month showed mild spur formation at L5 and degenerative disc 
disease at L4-5 with marked narrowing.  There was mild loss 
of forward flexion.  Neuro was nonfocal.  The impression was 
degenerative disc disease of the spine.

An August 1993 VA orthopedic consultation report notes the 
veteran complained of low back pain without radicular, bowel, 
or bladder symptoms.  There was full range of motion of the 
lumbosacral spine, deep tendon reflexes were 2+, motor and 
sensory was 5/5, and straight leg raising was negative.  X-
rays showed narrow joint space at L3-4.  The assessment was 
degenerative joint disease.

An August 1993 VA physical therapy consultation report notes 
the veteran had full range of motion of the lumbar spine.  
There was no tenderness to palpation of the paraspinal 
muscles.  Strength was 5/5 bilaterally in the lower 
extremities and sensation was intact.

A November 1993 VA clinical record notes there was anterior 
knee pain in the patellofemoral compartment.

A September 1994 VA clinical record notes the veteran 
complained of back pain with left sciatica and numbness of 
the medial aspect of the left foot.  There was L5 numbness, 
weakness of the "m. halicis longus," some evidence of 
narrowing of L4-5, and stenosis.  There was also stiffness of 
the back muscles.

In August to September 1995, the veteran saw a private 
chiropractor for a two-week period of vertebral axial 
decompression for complaints of low back pain.  An August 
1995 clinical record from the chiropractor notes that 
straight leg raising was negative, and flexion and lateral 
flexion of the low back were OK.  The impression was low back 
pain and degenerative disc disease.  An August 1995 statement 
from a private chiropractor notes the veteran received 
treatment for disc degeneration at L4-5.  The veteran filled 
out chronic low back pain disability questionnaire for the 
chiropractor prior to beginning his treatment in which he 
rated pain intensity as being intermittent (coming and going) 
and both severe and very mild.  He said he did not normally 
change his way of washing or dressing, even though it caused 
some pain.  He said pain prevented him from lifting heavy 
weights from the floor, but he could manage if they were 
positioned conveniently, such as on a table.  He said pain 
did not prevent him from walking any distance, and he could 
sit in his favorite chair as long as he liked.  He said he 
could not stand for more than one-half hour without 
increasing pain.  He said he did get pain in bed, but it did 
not prevent him from sleeping and that pain had no 
significant effect on his social life apart from limiting 
more energetic pursuits, such as dancing.  He said he got 
pain while traveling, but none of his usual forms of travel 
made it any worse.  He asserted that his pain was gradually 
worsening.

A September 1995 private physician statement notes that an 
MRI [magnetic resonance imaging] showed degeneration and 
symmetrical bulging of the L4-5 disc with no disc herniation.

The veteran presented testimony at a hearing at the RO in 
September 1995.  He testified that he wore a VA prescribed 
back support, that he lost a day or two per month due to his 
back problem, and that he had pain while working.  He also 
testified that he wore a brace for his knees.  The veteran 
indicated his knees hurt or ached three or four times per 
week, and that he had pain on movement.

The report of an October 1995 VA examination notes the 
veteran complained of low back pain and knee pain.  The 
report notes the knees were stiff and painful.  The right 
knee flexed completely without difficulty and the left knee 
lacked approximately 20 degrees from complete flexion.  
Straight leg raising was positive at 20 degrees bilaterally.  
The diagnoses included chronic low back pain and probable 
osteoarthritis of the knees.  An October 1995 report of VA x-
rays shows impressions of degenerative disc disease in the 
lumbar spine at L4-5 and normal knees.  

The report of a March 1997 VA examination notes the veteran 
complained of pain in the spine all along the paraspinal 
region in the form of severe back spasms.  He indicated that 
the pain would come and go with different activities, and 
that the pain was exacerbated with walking any distance, 
prolonged sitting, bending, or lifting.  The veteran also 
complained of severe pain in the knees, pain and stiffness 
with disuse, and moderate to severe pain at the end of a day 
after much use of the joints.  The report notes the veteran 
had an abnormal gait.  Deep tendon reflexes were 2+ 
bilaterally and symmetrical.  He had 3+/5 strength 
bilaterally in the knees on extension and flexion, and 3+/5 
strength in the hips.  The report notes the veteran 
experienced pain on flexion of his back at 25 degrees and 
that his limit of flexion was 30 degrees.  Extension was 
limited to 10 degrees, where pain began.  Lateral flexion to 
the left was limited to 10 degrees with pain beginning at 8 
degrees, and lateral flexion to the right was limited to 15 
degrees with pain beginning at that point.  Rotation was to 
30 degrees bilaterally.  The left knee could be actively 
flexed to 65 degrees and passively flexed to 85 degrees.  The 
right knee could be actively flexed to 55 degrees and then 
passively flexed to 63 degrees.  Extension of the knees was 
to 180 degrees bilaterally.  There was no evidence of joint 
effusion, instability, or crepitus.  All ligaments seemed 
intact and strong.  The assessment was probable degenerative 
disk disease of the lumbosacral spine with a good history of 
paresthesia down the left leg probably related to the disk 
disease.  The examiner also assessed rule out degenerative 
joint disease of the knees with definite decreased range of 
motion bilaterally with no evidence of crepitus by 
examination.  The report also notes that an MRI showed L4-5 
disc herniation central and to the left.  A March 1997 report 
of VA x-rays shows impressions of only minimal degenerative 
changes of the right knee and minimal degenerative changes of 
the left knee.



II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted, in 
essence, that the service connected disabilities are worse 
than currently evaluated, and he has thus stated well-
grounded claims.

The veteran has been accorded VA examinations.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Lumbar spine

The veteran's degenerative disc disease of the lumbar spine 
is evaluated under Diagnostic Code 5293, intervertebral disc 
syndrome.  Under Diagnostic Code 5293, a noncompensable 
rating is warranted for postoperative or cured disc syndrome 
and a 10 percent disability rating is warranted for mild 
symptoms.  A 20 percent disability rating is warranted for 
moderate disc syndrome with recurring attacks and a 40 
percent rating is appropriate for severe manifestations with 
recurring attacks with little intermittent relief.  A 60 
percent disability rating is warranted for pronounced 
manifestations with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

Consideration will also be given to other potentially 
applicable diagnostic codes.  Limitation of motion of the 
lumbar spine may be evaluated under the criteria of 
Diagnostic 5292.  A 10 percent disability rating is warranted 
for slight limitation of motion, a 20 percent disability 
rating is appropriate for moderate limitation of motion, and 
a 40 percent disability rating is appropriate for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

Diagnostic Code 5295, lumbosacral strain, provides that a 
noncompensable rating is warranted for slight subjective 
symptoms, and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

While consideration must be given to all potentially 
applicable regulations and diagnostic codes, the same 
disability may not be evaluated under more than one 
diagnostic code, unless there are distinct and separately 
disabling characteristics affecting different functions under 
the separate codes.  See 38 C.F.R. § 4.14 (1999); cf. Esteban 
v. Brown, 6 Vet. App. 259 (1994) (where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps).

The diagnostic code under which the veteran's degenerative 
disc disease is evaluated encompasses limitation of motion 
(see VAOPGCPREC 36-97), and it would therefore be 
inappropriate to evaluate the veteran's lumbar spine 
disability separately under any of the diagnostic codes under 
consideration.  Discussion of these codes is appropriate for 
the purpose of determining whether a higher evaluation might 
be assigned under any of them.

Furthermore, as the veteran's back disorder is evaluated 
under criteria that include limitation of motion, 
consideration must be given to whether any additional 
functional limitation (i.e., any additional limitation of 
motion) is likely to occur with pain on use or during flare-
ups, pursuant to 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's claim and appeal for an 
increased rating for the intervertebral disc syndrome, the 
disability rating was increased to 40 percent, effective from 
the March 1997 date of the VA examination report that showed 
that an increase had occurred.  See 38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (1999).  Accordingly, 
the issue of whether a rating greater than 20 percent is 
warranted prior to March 1997 and whether a rating greater 
than 40 percent is warranted subsequent to March 1997 must be 
addressed separately.

Prior to March 1997

The veteran's service-connected degenerative disc disease is 
evaluated as 20 percent disabling prior to March 22, 1997, 
under Diagnostic Code 5293, intervertebral disc syndrome.  
Disability evaluated under this code is assessed in terms of 
"symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc."  The clinical features of 
sciatic neuropathy include lower leg and hamstring weakness, 
flail foot, loss of ability to flex and extend the foot at 
the ankle, loss of flexion and extension of the toes, and 
loss of inversion and eversion of the foot.  See VAOPGCPREC 
36-97, paragraph 2.  The medical evidence prior to this date 
shows either no limitation of motion or very slight 
limitation, full strength and intact sensation in the lower 
extremities.  The only indication of weakness is in a 
September 1994 VA clinical record.  The 20 percent evaluation 
for this time period provides for moderate symptoms, with 
recurring attacks.  There is evidence that the veteran did 
experience recurring attacks during this time frame, and he 
significantly underwent a two-week program of vertebral axial 
decompression through a chiropractor in August to September 
1995.  However, on examination prior to beginning this 
treatment, the veteran had negative straight leg raising and 
range of motion was noted as "OK."  In the checklist he 
filled out prior to beginning the treatment, he indicated 
that pain came and went and was both mild and severe.  The 
fact that he circled both responses would seem to indicate 
that it was at times severe and at times mild.  He indicated 
very little in the form of limitation imposed by the reported 
pain.  He denied making any change in washing or dressing; he 
indicated he could lift weights if they were positioned 
conveniently.  He indicated no limitation of his social life 
apart from more energetic pursuits such as dancing, and that 
pain increased after standing half an hour.  Pain was not 
made worse by travel, and he was able to sleep.

Accordingly, the actual functional limitation, including 
limitation of motion, prior to March 1997 was slight only, 
and the 20 percent assigned, reflective of moderate symptoms 
with recurring attacks, is adequate to compensate for any 
additional actual functional limitation that may have 
occurred with use or during flare-ups.  38 C.F.R. §§ 4.40, 
4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
is no evidence of severe symptoms with only intermittent 
relief, and the preponderance of the evidence is against a 
rating higher than 20 percent during this time-frame.

If the veteran's lumbar spine disorder were to be evaluated 
under Diagnostic Code 5292 for limitation of motion, the 
slight loss of motion shown would warrant no more than a 10 
percent rating.  As the rating applied under Diagnostic Code 
5293 is higher, and a separate rating may not be assigned for 
limitation of motion that is already compensated under the 
current rating, consideration of Diagnostic Code 5292 does 
not yield a higher evaluation.

If the veteran's lumbar spine disorder were to be evaluated 
under Diagnostic Code 5295, no more than a 10 percent 
evaluation for characteristic pain on motion would be 
appropriate.  The evidence does not show muscle spasm on 
extreme forward bending or loss of unilateral spine motion in 
a standing position, required for a 20 percent evaluation, 
nor does it show severe symptomatology.  X-rays in 1993 
showed degenerative disc disease with marked narrowing at L4-
5.  A September 1994 VA clinical record notes narrowing at 
L4-5.  This represents narrowing or irregularity of joint 
space.  However, this is the only factor applicable to a 
rating greater than 20 percent under Diagnostic Code 5295 for 
lumbosacral strain.  There is no evidence of listing of the 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion 
with osteoarthritic changes, or abnormal mobility on forced 
motion.  Additionally, the narrowing or irregularity of joint 
space is attributed in the medical evidence to degenerative 
disc disease and not to lumbosacral strain.  The 
preponderance of the evidence is against a disability rating 
greater than 20 percent under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999). Accordingly, 
as limitation of motion is already encompassed within the 20 
percent rating under Diagnostic Code 5293, a separate rating 
may not be applied under Diagnostic Code 5295, and 
application of Diagnostic Code 5295 in place of the currently 
assigned diagnostic code would not result in a higher 
evaluation.

Subsequent to March 1997

The 40 percent disability rating is the maximum disability 
rating available under the criteria of Diagnostic Codes 5292 
and 5295 for limitation of motion of the lumbar spine and 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (1999).  As separate disability ratings may not be 
applied using either of these codes (see discussion above), 
consideration is given only to Diagnostic Code 5293.

The March 1997 VA examination report shows that deep tendon 
reflexes were 2+ bilaterally and symmetrical, and strength in 
the lower extremities was 3+/5.  Thus, the only neurologic 
symptom compatible with sciatic neuropathy appropriate to the 
site of the diseased disc is very slight weakness in the 
lower extremities.  While the veteran complained of spasms, 
this was not shown in the examination report.  Additionally, 
the veteran indicated that his back pain would come and go.  
This indicates that there is relief of the back pain, and 
does not rise to the level of being with little intermittent 
relief.  Furthermore, the symptomatology shown is not severe.  
Accordingly, the 40 percent rating assigned for this time 
frame reflects any additional functional limitation that 
might arise with pain on use or during flare-ups.  The disc 
disease is not shown by any clinical indicator to be severe 
or pronounced, and the preponderance of the evidence is 
against a higher evaluation under Diagnostic Code 5293.

Knees

Disability due to osteoarthritis is rated based on limitation 
of motion of the joint affected.  Where the limitation of 
motion of the joint involved is noncompensable, a 10 percent 
rating is appropriate for each major joint or group of minor 
joints affected by limitation of motion.  Where there is no 
limitation of motion and x-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent rating 
is warranted.  Where there is no limitation of motion and x-
ray evidence of involvement of two of more major joints or 
two of more minor joint groups, a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

During the pendency of the veteran's claim and appeal for an 
increased rating for the osteroarthritis of the knees, the 
disability rating was increased to 10 percent for each knee, 
effective from the March 1997 date of the VA examination 
report that showed that an increase had occurred.  See 
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999).  Accordingly, the issue of whether a compensable 
disability rating for the knees is warranted prior to March 
1997 and whether a rating greater than 10 percent for each 
knee is warranted subsequent to March 1997 must be addressed 
separately.

Prior to March 1997

Prior to March 1997, the veteran's bilateral knee disorder 
was rated as noncompensable.

The report of an October 1995 VA examination notes that the 
veteran's left knee lost approximately 20 degrees of flexion.  
Taking the flexion of 140 degrees shown in 38 C.F.R. § 4.71, 
Plate II (1999) as normal, the veteran's left knee flexion 
was to 120 degrees.  The examination report also shows there 
was complete flexion of the right knee.  The flexion for both 
knees shown in the examination report was significantly in 
excess of the 45 degree limitation of flexion required for a 
compensable rating under the criteria of Diagnostic Code 
5260.  There is no medical evidence in the record of any 
limitation of extension of the knees.  Accordingly, a 
compensable disability rating under the rating criteria for 
limitation of flexion and extension of the knees is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1999).

Diagnostic Code 5003 provides that where there is x-ray 
evidence of arthritis and there is loss of motion that is 
noncompensable, a 10 percent rating is appropriate.  However, 
VA x-rays that were part of the October 1995 VA examination 
show that the knees were normal.  Accordingly, arthritis is 
not established by x-ray findings.  Since x-ray evidence 
specifically indicates the knees are normal, the veteran's 
knee disability rating is noncompensable under the criteria 
of Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).

The veteran testified that his knees hurt or ached three to 
four times per week, and that he had pain on movement.  
Additionally, the November 1993 VA clinical record and the 
October 1995 VA examination report show that the veteran 
complained of pain.  However, as noted above, the veteran's 
knee disability is assessed based on limitation of motion and 
the motion shown prior to March 1997 is significantly in 
excess of the motion required for a compensable rating.  
There is no evidence that the pain of which the veteran 
complained caused any additional functional limitation on use 
or during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
The preponderance of the evidence is against a compensable 
disability evaluation prior to March 1997.  

Subsequent to March 1997

From March 22, 1997, the veteran's knees are separately 
evaluated as 10 percent disabling for each knee.

The March 1997 VA examination report shows that extension of 
both knees was to 180 degrees or full extension.  However, 
the report indicates that active flexion of the left knee was 
to 65 degrees and passive flexion was to 85 degrees.  
Additionally, active flexion of the right knee was to 55 
degrees and passive flexion to 63 degrees.  However, the 
flexion of both knees is in excess of the 45 degrees of 
limitation of flexion required for a compensable disability 
rating under the criteria of Diagnostic Code 5260.  
Therefore, an increased disability rating due to limitation 
of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (1999).

The March 1997 report of VA x-rays shows minimal degenerative 
changes of the knees, and 10 percent for each knee is 
assigned under Diagnostic Code 5003 for x-ray evidence of 
arthritis with noncompensable limitation of motion of the 
knees.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

The March 1997 VA examination report indicates that the 
veteran complained of severe pain in his knees, and pain and 
stiffness with disuse.  Pain on motion and use is productive 
of disability, and the currently-assigned ratings reflect 
that.  Assuming that additional limitation of motion or 
functional loss might occur on flare-ups, the question is 
whether a higher evaluation may be assigned in this case.  
The current 10 percent rating for each knee is given even 
though the actual limitation of motion is noncompensable.  If 
pain on use were to result in a compensable limitation of 
motion (flexion, in this instance, as no limitation of 
extension has been shown), that limitation would be rated 
under Diagnostic Code 5260 rather than Diagnostic Code 5003.  
Thus, assuming such additional limitation of motion might 
occur on use, there is no evidence that it would amount to a 
greater limitation of motion of the knees than that required 
for a 10 percent evaluation.  

The veteran cannot be evaluated twice for the same 
disability, and his limitation of motion and knee pain are 
already compensated under Diagnostic Code 5003 at 10 percent 
for each knee, considering pain resulting in limitation of 
motion.  The preponderance of the evidence is against the 
veteran's claim for an increased disability rating for 
osteoarthritis of either knee.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999).



ORDER

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
prior to March 22, 1997, is denied.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine 
subsequent to March 22, 1997, is denied.

3.  Entitlement to a compensable disability rating for 
bilateral osteoarthritis of the knees prior to March 22, 
1997, is denied.

4.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right knee subsequent to 
March 22, 1997, is denied.

5.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the left knee subsequent to 
March 22, 1997, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

